 Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.55 Filed 05/07/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

EURIL BRAGON NOBLES,
                      Plaintiff,                   Case No. 1:21-cv-199

v.                                                 Honorable Robert J. Jonker

QUALITY CORRECTIONAL CARE OF
MICHIGAN et al.,

                      Defendants.
____________________________/

                                          OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s claims against the Michigan Department of

Corrections.   Plaintiff’s claims against Defendants Quality Correctional Care of Michigan,

Unknown Spitters, Richard Worel, and P. Sices remain.
    Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.56 Filed 05/07/21 Page 2 of 15




                                                    Discussion

         Factual allegations

                  Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Earnest C. Brooks Correctional Facility, (LRF) in Muskegon Heights, Muskegon

County, Michigan. The events about which he complains occurred at that facility. The MDOC

Offender Tracking Information System shows that Plaintiff is serving a life sentence for first-

degree murder, consecutive to a sentence of 2 years for use of a firearm during the commission of

a felony. See https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=191533 (visited

April 18, 2021). Plaintiff has been in the custody of the MDOC for the past 33 years, almost all

of his adult life.

                  Plaintiff filed his complaint on February 22, 2021.1                    Plaintiff sues Quality

Correctional Care of Michigan—which he notes is also known as Corizon––the MDOC,

Physician’s Assistant Unknown Spitters, Dr. Richard Worel, and Dr. P. Sices. His claim is that

Defendants were deliberately indifferent to his serious medical need: namely, a growth in his left

testicle that he says was the size of a baseball when it was surgically removed in November of

2017. Plaintiff’s full story begins upon his arrival at LRF about 5 years earlier.

                  On October 30, 2012, upon his arrival at LRF, Plaintiff informed the intake nurse

regarding his medical issues, including lumps that he had recently discovered on one of his

testicles. Plaintiff was interviewed by Dr. Wilfredo Gamez a couple of weeks later. Dr. Gamez

promised to examine Plaintiff regarding the issue, but the doctor never did.


1
  The Court received Plaintiff’s complaint on March 1, 2021. The envelope that contained the complaint was
postmarked February 23, 2021. (ECF No. 1. PageID.18.) Plaintiff signed the complaint on February 22, 2021. (Id.,
PageID.16.) The complaint is deemed filed on the date Plaintiff signed it. Brand v. Motley, 526 F.3d 921, 925 (6th
Cir. 2008) (“[A] pro se prisoner's complaint is deemed filed when it is handed over to prison officials for mailing to
the court . . . absent contrary evidence, a prisoner does so on the date he or she signed the complaint.”) (citations
omitted).

                                                          2
 Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.57 Filed 05/07/21 Page 3 of 15




               On May 20, 2013, Defendant Spitters interviewed Plaintiff. Plaintiff informed

Spitters of the lumps and that their presence was an ongoing problem that Plaintiff had suffered

since August of 1989. Spitters told Plaintiff that the doctor would call him out and examine

Plaintiff.

               On July 3, 2013, Plaintiff was seen by Defendant Worel, who, Plaintiff suggests, is

now deceased. (Compl., ECF No. 1, PageID.5.) Worel examined Plaintiff’s testicles, but

concluded there was nothing wrong.

               On November 22, 2013, Plaintiff was seen by Defendant Spitters.                 Spitters

examined Plaintiff’s testicles, found a lump on the right testicle, and put Plaintiff on call-out to see

Dr. Worel.

               On December 4, 2013, Defendant Worel examined Plaintiff again. Dr. Worel wrote

an order to have Plaintiff seen by an oncologist. Later, Plaintiff was told by a nurse that Dr. Worel

would, instead, send Plaintiff for an ultrasound.

               On February 5, 2014, Plaintiff saw Dr. Worel again to complain about the pain he

suffered because of his enlarged testicles.

               On an undisclosed date, Plaintiff saw Defendant Sices. Plaintiff complained that

other medical staff had refused to obtain the necessary medical treatment for Plaintiff’s pain and

enlarged testicles. Dr. Sices also failed to help.

               From June, 2015 through December 21, 2016, Plaintiff left the facility six times to

stay at the Wayne County Jail where he addressed matters relating to his criminal conviction. Each

time Plaintiff returned, he saw Defendant Spitters or Defendant Worel. Each time Plaintiff

reminded them of his pain, suffering, and enlarged testicles. Yet neither Spitters nor Worel took

any action to address the problems. Dr. Worel told Plaintiff sometime in 2015 and on November 1,



                                                     3
 Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.58 Filed 05/07/21 Page 4 of 15




2016, that surgery addressing the problem would be only cosmetic and that Worel’s bosses in

Lansing would not pay for such surgery unless Plaintiff’s condition were life-threatening. Plaintiff

understood Worel’s bosses to be Defendant Quality Correctional Care of Michigan (herein

Corizon).

               On May 6, 2017, Plaintiff was seen by Defendant Sices. Plaintiff again complained

about the pain and his enlarged testicles. Sices did nothing.

               On May 31, 2017, Plaintiff was examined by Defendant Worel. At the time,

Plaintiff reports, his left testicle was about the size of a baseball. Defendant Worel again concluded

that nothing was wrong with Plaintiff’s testicles.

               The same thing happened on August 31, 2017, except this time, Dr. Worel ordered

an ultrasound test. On September 14, 2017, Plaintiff’s testicles were examined by ultrasound.

Plaintiff did not hear any results, but on October 19, 2017, Plaintiff was transported to a urology

specialist outside the prison.    The urologist, Dr. Walker, examined Plaintiff’s testicles and

determined that Plaintiff needed immediate surgery on the left testicle. But Dr. Walker was

concerned that he did not have enough of Plaintiff’s medical record—for example, he did not have

the recently completed ultrasound—to make a final determination as to the appropriate treatment.

Dr. Walker sent Plaintiff back to the prison, declining to perform surgery until he had seen the

ultrasound. Dr. Walker printed out a report indicated that Plaintiff needed surgery and that the

doctor needed the ultrasound.

               On November 8, 2017, Plaintiff was taken to the hospital and his left testicle was

surgically removed. Plaintiff alleges that at the time the testicle was removed, it had been enlarged

for two years, was about the size of a baseball, and had a large solid mass growing inside it.




                                                  4
 Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.59 Filed 05/07/21 Page 5 of 15




               When Plaintiff returned to the prison, he asked the nurses to make sure that Dr.

Worel did not change Dr. Walker’s prescribed medication to help Plaintiff heal from surgery. The

nurse informed Plaintiff that Dr. Worel was too busy to see Plaintiff. Plaintiff told the nurse to tell

Worel that if Worel changed the medications, Plaintiff would grieve him. Dr. Worel then saw

Plaintiff and accused Plaintiff of threatening the doctor. Plaintiff was taken to segregation, but

released to his housing unit shortly thereafter.

               Plaintiff alleges that Defendants were deliberately indifferent to his serious medical

need in violation of the Eighth Amendment by denying Plaintiff treatment for five years. Plaintiff

seeks damages of $250,000. Additionally, Plaintiff claims that Dr. Worel violated Plaintiff’s

constitutional rights when he retaliated against Plaintiff for engaging in conduct protected by the

First Amendment. Plaintiff seeks damages of $20,000 for the retaliation.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at
                                                   5
 Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.60 Filed 05/07/21 Page 6 of 15




678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          The MDOC as a defendant

                Plaintiff may not maintain a § 1983 action against the MDOC. Regardless of the

form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has

expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98–101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has specifically held that the MDOC

is absolutely immune from a § 1983 suit under the Eleventh Amendment. See, e.g., Harrison v.
                                                   6
    Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.61 Filed 05/07/21 Page 7 of 15




Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962

(6th Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653–54 (6th Cir. 2010). Therefore,

Plaintiff’s claim against the MDOC is properly dismissed on grounds of immunity.

                 In addition, the State of Michigan (acting through the MDOC) is not a “person”

who may be sued under § 1983 for money damages. See Lapides v. Bd. of Regents, 535 U.S. 613,

617 (2002) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d

at 771. Therefore, Plaintiff’s claim against the MDOC therefore also is properly dismissed for

failure to state a claim under 28 U.S.C. §§ 1915(e)(2)(B)(iii), 1915A(b), and 42 U.S.C. § 1997e(c).

         Corizon as a defendant

                 To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West, 487 U.S. at 48; Dominguez v. Corr. Med. Servs.,

555 F.3d 543, 549 (6th Cir. 2009); Street., 102 F.3d at 814. In order for a private party’s conduct

to be under color of state law, it must be “fairly attributable to the State.” Lugar v. Edmondson

Oil Co., 457 U.S. 922, 937 (1982); Street, 102 F.3d at 814. There must be “a sufficiently close

nexus between the State and the challenged action of [the defendant] so that the action of the latter

may be fairly treated as that of the State itself.” Skelton v. Pri-Cor, Inc., 963 F.2d 100, 102

(6th Cir. 1991) (citing Jackson v. Metro. Edison Co., 419 U.S. 345, 351 (1974)).

                 A private entity which contracts with the state to perform a traditional state function

like providing healthcare to inmates—as Corizon does—can “be sued under § 1983 as one acting

‘under color of state law.’” Hicks v. Frey, 992 F.2d 1450, 1458 (6th Cir. 1993) (quoting West, 487

U.S. at 54). The requirements for a valid § 1983 claim against a municipality2 apply equally to


2
 A local government such as a municipality or county “cannot be held liable solely because it employs a tortfeasor—
or, in other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.” Monell v.

                                                        7
 Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.62 Filed 05/07/21 Page 8 of 15




private corporations that are deemed state actors for purposes of § 1983. See Starcher v. Corr.

Med. Sys., Inc., 7 F. App’x 459, 465 (6th Cir. 2001) (recognizing that the holding in Monell has

been extended to private corporations); Street, 102 F.3d at 817–18 (same); Rojas v. Alexander’s

Dep’t Store, Inc., 924 F.2d 406, 409 (2d Cir. 1990) (same); Cox v. Jackson, 579 F. Supp. 2d 831,

851-52 (E.D. Mich. 2008) (same).

                  Consequently, Corizon, like a governmental entity, may be held liable under § 1983

if it actually caused the constitutional deprivation. See Starcher, 7 F. App’x at 465 (citing Monell,

436 U.S. at 690). Liability in a § 1983 action cannot be based on a theory of respondeat superior.

City of Canton v. Harris, 489 U.S. 378, 385 (1989). A custom is a practice “that has not been

formally approved by an appropriate decision maker,” but is “so widespread as to have the force

of law.” Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997). Moreover, the policy or

custom “must be the moving force of the constitutional violation.” Searcy v. City of Dayton, 38

F.3d 282, 286 (6th Cir. 1994) (internal quotation marks omitted).

                  Plaintiff’s allegation that, under Corizon’s direction, he could not get surgery

because his condition had to be life-threatening is sufficient to show that Corizon employed a

custom or policy that caused the constitutional deprivation alleged.

         Eighth Amendment

                  The Eighth Amendment prohibits the infliction of cruel and unusual punishment

against those convicted of crimes. U.S. Const. amend. VIII. The Eighth Amendment obligates



Dep’t. of Soc. Servs., 436 U.S. 658, 691 (1978). Instead, a municipality may only be liable under § 1983 when its
policy or custom causes the injury, regardless of the form of relief sought by the plaintiff. Los Angeles Cnty. v.
Humphries, 562 U.S. 29, 35-37 (2010) (citing Monell, 436 U.S. at 694 (1974)). In a municipal liability claim, the
finding of a policy or custom is the initial determination to be made. Doe v. Claiborne Cnty., 103 F.3d 495, 509
(6th Cir. 1996). The policy or custom must be the moving force behind the constitutional injury, and a plaintiff must
identify the policy, connect the policy to the governmental entity and show that the particular injury was incurred
because of the execution of that policy. Turner v. City of Taylor, 412 F.3d 629, 639 (6th Cir. 2005); Alkire v. Irving,
330 F.3d 802, 815 (6th Cir. 2003); Doe, 103 F.3d at 508–509.

                                                          8
 Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.63 Filed 05/07/21 Page 9 of 15




prison authorities to provide medical care to incarcerated individuals, as a failure to provide such

care would be inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S.

97, 103–04 (1976). The Eighth Amendment is violated when a prison official is deliberately

indifferent to the serious medical needs of a prisoner. Id. at 104–05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 899 (6th Cir. 2004); see also Phillips v. Roane

Cnty., 534 F.3d 531, 539–40 (6th Cir. 2008). Obviousness, however, is not strictly limited to what

is detectable to the eye. Even if the layman cannot see the medical need, a condition may be

obviously medically serious where a layman, if informed of the true medical situation, would deem

the need for medical attention clear. See, e.g., Rouster v. Saginaw Cnty., 749 F.3d 437, 446–51

(6th Cir. 2014) (holding that a prisoner who died from a perforated duodenum exhibited an

“objectively serious need for medical treatment,” even though his symptoms appeared to the

medical staff at the time to be consistent with alcohol withdrawal); Johnson v. Karnes, 398 F.3d

868, 874 (6th Cir. 2005) (holding that prisoner’s severed tendon was a “quite obvious” medical

need, since “any lay person would realize to be serious,” even though the condition was not

visually obvious). If the plaintiff’s claim, however, is based on “the prison’s failure to treat a

condition adequately, or where the prisoner’s affliction is seemingly minor or non-obvious,”



                                                 9
Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.64 Filed 05/07/21 Page 10 of 15




Blackmore, 390 F.3d at 898, the plaintiff must “place verifying medical evidence in the record to

establish the detrimental effect of the delay in medical treatment,” Napier v. Madison Cnty., 238

F.3d 739, 742 (6th Cir. 2001) (internal quotation marks omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind” in denying medical care. Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837. To prove a defendant’s subjective

knowledge, “[a] plaintiff may rely on circumstantial evidence . . . : A jury is entitled to ‘conclude

that a prison official knew of a substantial risk from the very fact that the risk was obvious.’”

Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (quoting Farmer, 511 U.S. at 842)).

               Plaintiff’s allegations suffice to show the objective and subjective components of

an Eighth Amendment claim for deliberate indifference to his serious medical need against

Defendants Worel, Spitters, and Sices. Moreover, because, arguably, that indifference was

prompted by Corizon’s policy regarding surgery, Plaintiff has stated a claim against Corizon as

well.

        First Amendment retaliation

               Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish three elements:

(1) he was engaged in protected conduct; (2) an adverse action was taken against him that would

deter a person of ordinary firmness from engaging in that conduct; and (3) the adverse action was
                                                 10
Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.65 Filed 05/07/21 Page 11 of 15




motivated, at least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to

prove that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

                  Plaintiff’s threat to file a grievance against Defendant Worel if he changed Dr.

Walker’s prescription may be protected conduct. An inmate has a right to file “non-frivolous”

grievances against prison officials on his own behalf, whether written or oral.3 Maben v. Thelen,

887 F.3d 252, 265 (6th Cir. 2018); Mack v. Warden Loretto FCI, 839 F.3d 286, 298–99 (3d Cir.

2016) (“[The prisoner’s] oral grievance to [the prison officer] regarding the anti-Muslim

harassment he endured at work constitutes protected activity under the First Amendment.”);

Pearson v. Welborn, 471 F.3d 732, 741 (7th Cir. 2006) (“[W]e decline to hold that legitimate

complaints lose their protected status simply because they are spoken.”); see also Pasley v.

Conerly, 345 F. App’x 981, 984–85 (6th Cir. 2009) (finding that a prisoner engaged in protected

conduct by threatening to file a grievance). “Nothing in the First Amendment itself suggests that

the right to petition for redress of grievances only attaches when the petitioning takes a specific

form.”     Holzemer v. City of Memphis, 621 F.3d 512, 521 (6th Cir. 2010) (finding that a

conversation constituted protected petitioning activity) (quoting Pearson, 471 F.3d at 741).




3
  There is a question as to whether the threatened grievance was “non-frivolous.” Defendant Worel’s feared change
of Dr. Walker’s prescriptions might not have been detrimental to Plaintiff at all; indeed, Worel’s knowledge of
Plaintiff’s health history may well have put him in a better position than Dr. Walker to determine appropriate
prescribed medications for Plaintiff. Nonetheless, in light of the history of the MDOC’s failure to treat Plaintiff’s
condition and Dr. Walker’s recognition of the need to immediately address it, it is understandable that Plaintiff might
construe any interference by MDOC doctors as detrimental. At this stage of the proceedings, the Court will give
Plaintiff the benefit of the doubt and conclude that the threatened grievance would not have been frivolous.

                                                         11
Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.66 Filed 05/07/21 Page 12 of 15




               Defendant Worel’s instruction to put Plaintiff in “the hole” was certainly adverse

to Plaintiff. And it was also obviously motivated by Plaintiff’s threat to file a grievance.

Accordingly, it appears that Plaintiff has sufficiently stated a First Amendment retaliation claim.

       The passing of Dr. Worel

               Although it appears that Dr. Worel is deceased, it seems unlikely that Plaintiff

would have firsthand knowledge of that fact. If, indeed, Dr. Worel is deceased, Plaintiff’s claim

relating to Dr. Worel’s conduct would likely survive his death. The Sixth Circuit has explained

how the Court is to determine whether or not the claim is extinguished by a party’s death as

follows:

       To determine whether § 1983 claims survive, we first look to federal law for an
       applicable rule of decision. Robertson v. Wegmann, 436 U.S. 584, 588–95 (1978).
       If no suitable federal rule exists, we use the law of the forum state to the extent it is
       “not inconsistent with the Constitution and laws of the United States.” Id. at 588;
       42 U.S.C. § 1988. No federal statute or rule says anything about the survivorship
       of § 1983 claims.

Crabbs v. Scott, 880 F.3d 292, 294 (6th Cir. 2018). The Court concludes that, under Mich. Comp.

Laws § 600.2921 or the common law, whatever cause of action Plaintiff had against Dr. Worel

under § 1983 survived Dr. Worel’s death. See Hawkins v. Regional Medical Laboratories, P.C.,

329 N.W.2d 729, 731–735 (Mich. 1982) (reviewing the history of Michigan’s common law

regarding survival of actions as well as the statutes regarding survival and wrongful death actions).

               Plaintiff is advised, however, that although Plaintiff’s § 1983 claim against Dr.

Worel would survive Dr. Worel’s death, Dr. Worel’s capacity to be sued in his own name would

not. Capacity to be sued in federal court is determined under Federal Rule of Civil Procedure

17(b), which provides that an individual’s capacity to be sued is determined by the law of the

individual’s domicile. It appears that Dr. Worel was domiciled in Michigan. Under Michigan

law, a deceased person does not have the capacity to be sued. See, e.g., Packard v. Brown, No.


                                                  12
Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.67 Filed 05/07/21 Page 13 of 15




344720, 2019 WL 3986244, at *4–5 (Mich. Ct. App. Aug. 22, 2019), leave to appeal denied, 941

N.W.2d 623 (Mich. 2020).

                The Court need not resolve the issue at this preliminary stage of the proceedings.

Plaintiff is on notice, however, that he may have to amend his complaint to substitute an alternate

party, such as Dr. Worel’s estate or the personal representative of Dr. Worel’s estate, if Dr. Worel

is deceased.

        Failure to pay the initial partial filing fee

                By order entered March 15, 2021, the Court granted Plaintiff leave to proceed in

forma pauperis. (ECF No. 6.) The Court ordered Plaintiff to pay an initial partial filing fee of

$52.50 on or before April 12, 2021. The Court directed the Michigan Department of Corrections

to collect the funds from Plaintiff’s trust account and remit them within 28 days. However, the

fact that the Court authorized the Michigan Department of Corrections to withdraw the funds did

not relieve Plaintiff of his primary responsibility for ensuring the fee was paid. Plaintiff has not

paid the initial partial filing fee. Payment is overdue. The Court will allow Plaintiff 28 days to

show good cause for his failure to timely pay the initial partial filing fee within 28 days. If Plaintiff

does not demonstrate cause for his failure to pay the initial partial filing fee, his complaint may be

dismissed without prejudice.

        Request to appoint counsel and stay

                Plaintiff also asks the Court to appoint counsel and his motion to stay these

proceedings (ECF No. 4). Indigent parties in civil cases have no constitutional right to a court-

appointed attorney. Abdur-Rahman v. Mich. Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995);

Lavado v. Keohane, 992 F.2d 601, 604–05 (6th Cir. 1993). The Court may, however, request an

attorney to serve as counsel, in the Court’s discretion. Abdur-Rahman, 65 F.3d at 492; Lavado,

992 F.2d at 604–05; see Mallard v. U.S. Dist. Ct., 490 U.S. 296 (1989).

                                                   13
Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.68 Filed 05/07/21 Page 14 of 15




               Appointment of counsel is a privilege that is justified only in exceptional

circumstances. In determining whether to exercise its discretion, the Court should consider the

complexity of the issues, the procedural posture of the case, and Plaintiff’s apparent ability to

prosecute the action without the help of counsel. See Lavado, 992 F.2d at 606. The Court has

carefully considered these factors and determines that, at this stage of the case, the assistance of

counsel does not appear necessary to the presentation of Plaintiff’s position.

               The Court will likewise deny Plaintiff’s motion to stay these proceedings. Plaintiff

notes that access to legal research materials is extremely limited due to COVID-19 restrictions.

Plaintiff’s facility presently has no active positive cases. See https://medium.com/@Michigan

DOC/mdoc-takes-steps-to-prevent-spread-of-coronavirus-covid-19-250f43144337 (visited May

5, 2021). Approximately 80% of the prisoners at Plaintiff’s facility have already tested positive

for, and recovered from, the virus. Id. Although the law library is not as accessible as it normally

would be, the prison has not precluded inmates from all access to legal research materials.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s claims against Defendant MDOC will be dismissed for failure to

state a claim, under 28 U.S.C. § 1915A(b), and 42 U.S.C. § 1997e(c).             Plaintiff’s Eighth

Amendment deliberate indifference claims against Defendants Corizon, Worel, Spitters, and Sices

and Plaintiff’s First Amendment retaliation claim against Defendant Worel remain in the case.

               Additionally, within 28 days, Plaintiff must show good cause for his failure to pay

the initial partial filing fee, as required by the Court’s March 15, 2021, order granting Plaintiff

leave to proceed in forma pauperis (ECF No. 6).




                                                14
Case 1:21-cv-00199-RJJ-RSK ECF No. 9, PageID.69 Filed 05/07/21 Page 15 of 15




            An order consistent with this opinion will be entered.



Dated:   May 7, 2021                      /s/ Robert J. Jonker
                                          ROBERT J. JONKER
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                            15
